Citation Nr: 0318644	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an ear condition, 
to include as a result of radiation exposure.

2.  Entitlement to service connection for a nose condition, 
to include as a result of radiation exposure.

3.  Entitlement to service connection for skin cancer, to 
include as a result of radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1959.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  Thereafter, jurisdiction over the 
veteran's claim was transferred to the RO in Cleveland, Ohio.  

This case was previously before the Board and was remanded to 
the RO in April 2001.  In March 2003, the Cleveland RO issued 
a supplemental statement of the case which continued to deny 
the veteran's claims.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran has skin cancer. 

2.  The competent medical evidence of record does not 
demonstrate that the veteran was diagnosed or treated for 
nose, sinus, ear or skin disorders during service or for many 
years thereafter. 

3.  There is no competent evidence linking any current ear or 
nose conditions to his active service, including claimed 
exposure to radiation during service.


CONCLUSIONS OF LAW

1.  An ear condition was not incurred in or aggravated by 
service, to include as a result of exposure to radiation.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

2.  A nose condition was not incurred in or aggravated by 
service, to include as a result of exposure to radiation.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

3.  Skin cancer was not incurred in or aggravated by service, 
to include as a result of exposure to radiation.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that his 
ear and nose conditions began during service and that his 
claimed skin cancer was caused by exposure to  radiation use 
to treat the ear and nose conditions while on active duty.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claims, and then proceed with 
an analysis of the issues on appeal.

Pertinent Law and Regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
1999 Statement of the Case (SOC), and the July 2000 and March 
2003 Supplemental Statements of the Case (SSOC).  Crucially, 
the veteran was notified by letter from the RO in August 2002 
of the evidence necessary to substantiate his claims as well 
as the evidence he was expected to obtain and which evidence 
VA would obtain.  That four page letter specifically 
explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, a report of a 1991 VA examination, 
private treatment records and lay statements.  The veteran 
provided testimony in support of his claim at a personal 
hearing at the RO in April 2000.  The RO completed the 
development requested in the Board's April 2001 remand.  

The veteran has evidently not had a VA medical examination 
since 1991.  The Board has accordingly given thought to 
whether a current examination is necessary. However, as 
explained below the outcome of this claim hinges on what 
occurred, or more precisely what did not occur, during 
service.  A physical examination at this juncture would not 
provide any pertinent evidence with respect to that question.  
Specifically with respect to a nexus opinion, in the absence 
of evidence of in-service disease or injury, referral of this 
case for a VA examination or opinion as to the etiology of 
the veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and his service would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Referral of this case for a 
nexus opinion would accordingly be a useless act.

The veteran and his representative have not referenced any 
unobtained evidence that might substantiate the claims for 
service connection.  In this regard, the Board notes that in 
correspondence dated in March 2000, the RO requested that the 
veteran complete an Authorization and Consent to Release 
Information (VA Form 21-4142) for any additional evidence 
related to the claimed disabilities.  The veteran, however, 
failed to respond.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski , 2 Vet. App. 
141 (1992).

Service connection - radiation claims

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
Supp. 2002); 38 C.F.R. § 3.309(d) (2002).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i) (2002).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability or to the 
regulatory development procedures applicable to a radiogenic 
disease, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  In other words, the fact that the veteran may not 
meet the requirements of a presumptive regulation would not 
in and of itself preclude him from establishing service 
connection, since he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation.

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to ear, nose, 
sinus or skin disorders.  The service medical records do not 
document any medical treatments using radium.  

The veteran left military service in January 1959.  There are 
no pertinent medical records for approximately three decades 
thereafter.  In an October 1998 statement, the veteran stated 
that he was unable to obtain his medical records for 
treatment he claimed to have received in the early 1960s.  

Private treatment records dated in March 1987 show that the 
veteran had a chronic nasal obstruction, difficulty 
breathing, along with congestion, drainage and recurring 
headaches.  In May 1987, he underwent corrective nasoseptal 
reconstructive surgery.  

In January 1991, the veteran filed a claim of entitlement to 
VA disability benefits for a punctured eardrum and bilateral 
hearing loss.  On VA examination in April 1991, the veteran 
complained of pain in the right ear, which he claimed began 
in 1956 [i.e. during service].  He reported a history of ear 
infections in both ear, more in the right, which he claimed 
were treated in service.  Clinical evaluation of the ears 
revealed no abnormality.  Audiometric testing revealed that 
hearing was normal bilaterally.  

In an April 1991 statement, Dr. A.P. reporting seeing the 
veteran for complaints of right ear pain and hearing loss.  
The veteran indicated that he had such it for about 35 years 
[i.e. starting in approximately 1956] and claimed it was due 
to loud noise exposure while in service, as well as his post-
service civilian occupation, which exposed him to high 
pressure boiler noise.  

Service connection was denied for bilateral hearing loss in 
an unappealed April 1991 RO rating decision. 

In a July 1991 statement, Dr. A.P. indicated that the veteran 
continued to experience right ear discomfort with occasional 
popping.  Examination revealed a raised yellow cystic mass 
(Tornwaldt's cyst ) to the right of the midline of the 
nasopharynx.  A pathology report from this procedure found no 
cancer.  

Private treatment records show that in December 1997, the 
veteran underwent septoturbinoplasty, bilateral sinus 
endoscopy and complete ethmoidectomy, bilateral 
nasoantrostomy and excision maxillary sinus disease, and 
bilateral turbinate procedure.  

In 1998, the veteran filed claims of entitlement to service 
connection for ear and nose disabilities and skin cancer.

In a December 1999 statement, the veteran's spouse indicated 
that in 1956 and 1957 he was sent to Portsmouth Naval 
Hospital for nasal radiation treatments; he was not told of 
the harmful effects this could cause later on; and that the 
veteran had problems in these areas ever since.  

In April 2000, the veteran testified that he was exposed to 
ionizing radiation while in service in 1956 or 1957 when 
nasopharyngeal radium implants were used to treat chronic 
nasal and/or ear problems.  He described this procedure as 
having metal rods stuck up his nose for 30 to 45 minutes.  He 
indicated that he underwent four to five such treatments.  He 
also testified that during service he had what appeared to be 
a wart on his toe, and that he saw a dermatologist shortly 
after his separation from service for a lesion on his face.  
He claimed that the dermatologist told him that the lesion 
was cancerous.  He stated that he has had recurrences of the 
lesions since then, the most recent being in December 1997.  
The veteran's spouse testified that she went with him when he 
had his treatment at the naval hospital, but did not see the 
procedure.  See April 2000 hearing transcript.  

Following the hearing, in April 2000, the veteran submitted 
statements from fellow service members.  T.F. stated that he 
did remember the veteran having a sinus condition, but did 
not recall what medical treatment was prescribed at the time.  
R.C. stated that he recalled the veteran going to the naval 
hospital in Portsmouth during the fall of 1956 into the 
spring of 1957 for sinus problems and returning with his nose 
bandaged.  He indicated that the veteran had described how 
metal rods were inserted up his nose.  L.S. recalled the 
veteran's nasal problems which occurred while they were 
shipmates.  He further recalled that the veteran had been an 
outpatient at Portsmouth Naval Hospital.  

In an April 2000 statement, Dr. P.C. reported seeing the 
veteran from February 1991 to January 1998.  During this 
time, the veteran had chronic sinusitis and underwent sinus 
surgery in December 1997.  Dr. C. opined that chronic 
sinusitis and nasal blockage could be due to radiation the 
veteran was exposed to in the past.  

In a May 2000 statement, Dr. Y.P. reported that he first saw 
the veteran in October 1995 for otitis media with effusion 
and rhinosinusitis and that the veteran had undergone 
tympanotomy and tube insertion for otitis media with effusion 
which resulted in conductive hearing loss.  Dr. P. noted that 
he last saw the veteran in January 1998 following nasal 
surgery.  Dr. P. indicated that he was informed that the 
veteran probably received radiation treatment while in the 
Navy at a VA hospital.  Dr. P. noted that repeated reports 
have associated radiotherapy with increased chance of cancer 
in the head and neck, particularly the thyroid and other 
sites such as the brain, hypopharynx, esophagus, larynx and 
salivary glands.  

Pursuant to the Board's April 2001 remand, the RO, in August 
2002, sent a request for a dosage estimate to the Naval 
Environmental Health Center Detachment, Naval Docimetry 
Center (NDC).  In its October 2002 response, the NDC 
indicated that it maintained a registry of reports of 
occupational exposure to ionizing radiation for the U.S. Navy 
and Marine Corps personnel.  Since they did not have access 
to individual medical treatment records, they forwarded the 
request to the Radiation Oncology service at the Naval 
Medical Center in Portsmouth, Virginia.  The Radiation 
Oncology service did a review of their records and was not 
able to find records pertaining to the veteran or 
nasopharyngeal radium irradiation (NRI) treatments.  Attached 
was a recent release from the National Cancer Institute 
addressing the potential association between NRI treatments 
and disease processes.  

Also of record are multiple internet and newspaper articles 
regarding nasal irradiation which were submitted on the 
veteran's behalf.  

Analysis

The veteran seeks service connection for ear and nose 
conditions and for skin cancer.  Although his contentions are 
somewhat unclear, it appears that he contends that his ear 
and nose conditions began during service; he also appears to 
contend that such conditions were aggravated by radiation 
treatment during service.  He further contends his claimed 
skin cancer was caused by radiation used to treat the ear and 
nose conditions in service.  

As an initial matter, the Board observes that service 
connection for hearing loss was denied by the RO in an 
unappealed April 1991 rating decision.  It appears that the 
veteran is now seeking service connection for an ear 
disability other than hearing loss, which has been diagnosed 
as otitis media.  Although the veteran's contentions with 
respect to the current claim appear to be similar to his 1991 
hearing loss claim, since two different disabilities are 
involved the Board concludes, as evidently did the RO, that 
there is no concern over the finality of the April 1991 RO 
decision.   

As discussed by the Board in the law and regulations section 
above, in order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, 
there is medical evidence, starting in 1978, of significant 
nasal and sinus problems.  There is also evidence that the 
veteran was treated in 1995 for otitis media with tympanotomy 
and tube insertion.  Hickson element (1) has therefore been 
satisfied as to these two claimed disabilities.  

With respect to skin cancer, service connection presupposes a 
current medical diagnosis of the claimed disability.  
See Rabideau v. Derwinski , 2 Vet. App. 141 (1992).  In this 
case, the medical evidence of record does not demonstrate the 
existence of skin cancer.  Private and VA medical records, 
including a VA examination in April 1991, are negative as to 
any findings of skin cancer.  In short, the medical evidence 
does not show that the veteran has the disability he claims.  

The veteran testified in April 2000 that a dermatologist had 
told him that that he had a cancerous lesion on his face.  
The Court has held that a veteran's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any 
event, regardless of what the veteran may have been told by a 
dermatologist, the medical evidence does not show that skin 
cancer currently exists or indeed ever existed.

To the extent that the veteran is attempting to provide 
medical evidence concerning the existence of the claimed skin 
cancer, his opinion is entitled to no weight of probative 
value.  It is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In the absence of a confirmed diagnosis of skin cancer, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) [service connection is limited to 
cases wherein the service incident has resulted in a 
disability, and in the absence of proof of a present 
disability, there can be no valid claim)]. 

Since Hickson element (1) is not met with respect to skin 
cancer, the veteran's claim fails on that basis alone.  
However, the Board has the fundamental authority to decide a 
claim in the alternative.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995). Accordingly, the Board will address the remaining two 
Hickson elements with respect to skin cancer.  

Turning to Hickson element (2), as the Board will explain in 
greater detail below, a preponderance of the evidence does 
not support the veteran's claim that he head nose and ear 
problems in service or that he as treated for same, either 
with radiation or otherwise.  The Board rejects the 
statements of the veteran and his spouse to the contrary. 

The determination as to whether the requirements of law are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  

The objective medical evidence of record, which has been 
summarized in the factual background section above, is 
utterly negative with respect to any in-service problems 
involving the nose, sinuses, ears or skin.  Of necessity, if 
there is no objective in-service evidence of nose and ear 
problems, there is no evidence of in-service treatment for 
such problems.  Significantly, neither the NDC nor the 
Radiation Oncology service at the Naval Medical Center in 
Portsmouth, Virginia was able to verify that the veteran was 
exposed to radiation through NRI treatments.  In addition, 
there is no evidence of post-service occurrence of nose, 
sinus or ear problems until many decades after service.  [As 
indicated above, there is no evidence of skin cancer 
whatsoever.]

Evidence in favor of the veteran's claims consists of his own 
statements and those of his spouse and friends to the effect 
that he has ear and nose problems in service and was treated 
for such with radiation therapy.  The Court has held that VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party.  Personal interest may, 
however, affect the credibility of the evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999).  The Board has 
considered the statements and hearing testimony provided by 
the veteran and others concerning in-service nose and ear 
problems and treatment therefor.  Against that testimony is 
the negative service and post-service medical records.  The 
earliest objective evidence of record reflects that the 
veteran was treated for nose and sinus problems in 1987 and 
for otitis media in 1995.  

The Board finds the veteran's recent statements, and those of 
others, made in connection with his claim for monetary 
benefits from the government, to be of relatively little 
probative value in the context of the entire evidentiary 
record, which does not indicated that the claimed 
disabilities occurred in service or for decades thereafter.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].     
 
The Board will briefly touch upon the matter of the veteran's 
claimed exposure to radiation.  As indicated above, there is 
no objective evidence of such exposure.  In addition, the 
veteran is not claiming that he engaged in a radiation risk 
activity as defined in 38 C.F.R. § 3.309(d).  In addition, 
the procedural advantages prescribed in 38 C.F.R. § 3.311 are 
not available to the veteran because his claimed conditions, 
with the exception of non existent skin cancer, are not 
radiogenic diseases as defined in that regulation.  

In short, the preponderance of the evidence is against the 
veteran's claim as to the question of in-service incurrence 
of disease or injury.  Hickson element (2) has therefore not 
been met, and the claims fails on that basis.

With respect to Hickson element (3), medical nexus, the 
record does not contain competent medical evidence of a link 
between the veteran's ear problems and service, including 
radiation exposure.  There is no medical opinion linking any 
diagnosed ear condition to service, and there is no competent 
evidence even suggesting such a link.  

Regarding his claimed nose problems, the only nexus evidence 
of record on this issue is the April 2000 statement from Dr. 
P.C. wherein he opined that the veteran's chronic sinusitis 
and nasal blockage could be due to the radiation to which the 
veteran was exposed in the past.  Initially, the Board notes 
that the Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Additionally, as 
discussed above, there is an absence of probative evidence 
documenting the veteran's exposure to radiation while in 
service, or event that he was treated for nose or sinus 
problems in service.  Any current medical opinion regarding a 
nexus between the veteran's current nose problems and service 
therefore is based only on history reported by the veteran, 
and does not reflect an objective medical opinion based on 
clinical findings.  As such, it is not probative of a nexus 
to service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence of a 
nexus to service]; see also Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].

Similarly, with respect to Dr. Y.P.'s May 2000 statement, not 
only is this a general statement, but it is premised on two 
conditions, treatment with radiation in service and the 
current existence of cancer, which have not been 
demonstrated.

The veteran has offered his own statements and testimony to 
the effect that his current ear and nose problems are the 
result of exposure to radiation in service.  For reasons 
explained above, such statements lack probative value  See 
Espiritu, supra.

Finally, the Board notes that in support of his claims the 
veteran has submitted multiple internet and newspaper 
articles regarding nasal irradiation and the subsequent 
development of various disorders.  In Quiamco v. Brown, 6 
Vet.App. 304 (1994), the Court held: "the treatise quoted 
must bear directly on the veteran's medical condition."  The 
Board finds that this evidence has no probative value since 
it does not speak to the specific facts of this case.  
Moreover, such treatise evidence presupposes that treatment 
with nasal irradiation actually occurred.  As explained 
above, there is no objective evidence of such treatment.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against findings that the veteran's ear and nose problems are 
related to his military service, to include due to radiation 
exposure. The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for a nasal disorder, to 
include as a result of  radiation exposure, is denied. 

Entitlement to service connection for an ear disorder, to 
include as a result of radiation exposure, is denied. 

Entitlement to service connection for skin cancer, to include 
as a result of radiation exposure, is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

